UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-179212 PUGET TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Nevada 01-0959140 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 227 Bellevue Way NE, Suite 411 Bellevue, Washington 98004 (Address of principal executive offices, zip code) (206) 350-6345 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act):YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo x APPLICABLE ONLY TO CORPORATE ISSUERS As of April 30, 2013 and as of June 19, 2013, there were 3,300,000 shares of common stock, $0.001 par value per share, outstanding. 1 PUGET TECHNOLOGIES INC. (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED APRIL 30, 2013 INDEX Index Page Part I. Financial Information Item 1. Financial Statements Balance Sheets as of April 30, 2013 (unaudited) and October 31, 2012. 4 Statements of Operations for the three months ended April 30, 2013 and 2012, for the six months ended April 30, 2013 and 2012, and the period from March 17, 2009 (Inception) to April 30, 2013 (unaudited). 5 Statements of Cash Flows for the three months ended April 30, 2013 and 2012, the six months ended April 30, 2013 and 2012, and the period from March 17, 2009 (Inception) through April 30, 2013 (unaudited). 6 Notes to Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 13 Part II. Other Information Item 1. Legal Proceedings. 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 17 Signatures 18 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Puget Technologies Inc., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the volatility of housing prices, the possibility that we will not receive sufficient customers to grow our business, the Company’s need for and ability to obtain additional financing and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. Puget Technologies, Inc. (A Development Stage Enterprise) Balance Sheet April 30 October 31 (Unaudited) (Audited) ASSETS Current assets: Cash 51 36 Accounts receivable - - Inventory - - Total current assets 51 36 Fixed Assets Furniture and Equipment - Computer Equipment - Leasehold Improvements Total Fixed Assets - - Less Accumulated Depreciation - Net Fixed Assets - - Total assets 51 36 LIABILITIES Current liabilities: Accounts payable and accrued expenses - Accrued taxes - - Advances from shareholder - - Notes payable Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, $.001 par value, 110,000,000 authorized; 3,300,000 and 3,300,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' equity/(deficit) ) ) Total liabilities and stockholders' equity 51 36 4 Puget Technologies, Inc. (A Development Stage Enterprise) Statements of Operations Cumulative, Inception, March 17, Three Months Three Months Six Months Six Months 2010 Through April 30, April 30, April 30, April 30, April 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Sales - 1 1 Cost of Sales - - - Gross profit - 1 1 ) General and administrative expenses: Salaries - Depreciation and Amortization - Legal and professional fees - Marketing and Advertising 54 - Insurance - Dues and Subscriptions - Taxes - Other general and administrative 21 40 Total operating expenses 40 (Loss) from operations ) Other income (expense): Interest Income - Currency losses - Interest (expense) - (Loss) before taxes ) Provision (credit) for taxes on income - Net (loss) Basic earnings (loss) per common share ) Weighted average number of shares outstanding 5 Puget Technologies, Inc. (A Development Stage Enterprise) Statements of Cash Flows Unaudited Three Months Ended Three Months Ended Six Months Ended Six Months Ended For the period from March 17, 2010 (inception) through April 30, April 30, April 30, April 30, April 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Cash flows from operating activities: Net (loss) $ ) $ ) $ ) $ ) $ ) Adjustments to reconcile net (loss) to cash provided (used) by developmental stage activities: Depreciation and Amortization - Change in current assets and liabilities: - Inventory - - - ) - Deposits - Accounts payable and accrued expenses - - Net cash flows from operating activities ) Cash flows from investing activities: Purchase of fixed assets - Net cash flows from investing activities - Cash flows from financing activities: Proceeds from sale of common stock - Checks in excess of deposits - Stock subscription payable - Advances from shareholder - Proceeds/(Payment) of notes payable ) Net cash flows from financing activities ) Net cash flows ) 51 Cash and equivalents, beginning of period - Cash and equivalents, end of period $
